Parker, J.,
(dissenting.) I think the county court was right. The bond purports to bind the obligors “ in the sum of sufficient amount to defray the necessary expenses of supporting Mary Hadden, our mother.-” The plaintiffs had recovered judgment on the bond, for boarding Mary Hadden up to December 21, 1867. These three actions were brought afterwards, to recover for boarding her up to April 1868, October 1, 1868, and down to her death, and for expenses of her burial.
The undertaking was not a continuing one, to pay the actual expenses for the maintenance, but a single one, to pay a sum. Besides, this -is not an official bond which passes .to successors ; and such successors cannot maintain an action on it. I am for affirmance.